                            UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF
                            WISCONSIN GREEN BAY DIVISION


ALAN D. HALPERIN AND EUGENE I. DAVIS
AS CO-TRUSTEES OF THE APPVION
LIQUIDATING TRUST

       Plaintiff,

v.                                                   Case No. 1:19-CV-1561

MARK R. RICHARDS, THOMAS J. FERREE,
TAMI L. VAN STRATEN, JEFFREY J.
FLETCHER, KERRY S. ARENT, STEPHEN P.
CARTER, TERRY M. MURPHY, ANDREW F.
REARDON, KATHI P. SEIFERT, MARK A.
SUWYN, CARL J. LAURINO, DAVID A.
ROBERTS, ARGENT TRUST COMPANY,
STOUT RISIUS ROSS, INC., STOUT RISIUS
ROSS, LLC, JOHN/JANE DOES 1-40,

        Defendants.


                              LOCAL RULE 7.1 DISCLOSURE
                                     STATEMENT


        The undersigned, counsel of record for Defendants Stout Risius Ross, Inc. and Stout

 Risius Ross, LLC, furnishes the following list in compliance with Civil L.R. 7.1 and Fed. R.

 Civ. P. 7.1:

        1.      The undersigned counsel represents Stout Risius Ross, Inc. and Stout Risius

 Ross, LLC (collectively, “Stout”).

        2.      Defendant Stout Risius Ross, LLC (formerly Stout Risius Ross, Inc.) is a

 private company organized under the laws of the State of Michigan that is wholly owned by

 Stout Holdings I, Inc. and Stout Holdings II, Inc. No public company owns any of the stock

 of Stout Holdings I, Inc., Stout Holdings II, Inc. or Stout Risius Ross, LLC.


          Case 1:19-cv-01561-WCG Filed 112/17/19 Page 1 of 2 Document 25
       3.     Groom Law Group, Chartered and the Law Firm of Conway Olejniczak &

Jerry, S.C. will appear to represent Stout in this matter.


       Dated this 17th day of December, 2019.


                                             By: /s/ Lars C. Golumbic
                                             Lars C. Golumbic
                                             Kara Petteway Wheatley
                                             Meredith F. Kimelblatt
                                             Groom Law Group, Chartered
                                             1701 Pennsylvania Ave., NW, Suite 1200
                                             Washington, DC 20006
                                             Phone: 202-861-6615
                                             Fax: 202-659-4503
                                             lgolumbic@groom.com
                                             kwheatley@groom.com
                                             mkimelblatt@groom.com
                                             Attorneys for Stout Risius Ross, Inc. and Stout
                                             Risius Ross, LLC

                                                             -and-

                                             Ross W. Townsend (Wis. Bar No. 1011622)
                                             Law Firm of Conway, Olejniczak & Jerry, S.C.
                                             231 South Adams Street, P.O. Box 23200
                                             Green Bay, WI 54305-3200
                                             Telephone: (920) 437-0476
                                             Facsimilie: (920) 437-2868
                                             rwt@lcojlaw.com




         Case 1:19-cv-01561-WCG Filed 212/17/19 Page 2 of 2 Document 25
